NO. 07-10-00120-CV; 07-10-00121-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL C

                                  MARCH 9, 2011


                       HARVEY FLOYD HODO, APPELLANT

                                          v.

                        THE STATE OF TEXAS, APPELLEE


            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

        NO. 18700-A, 18765-A; HONORABLE RICHARD DAMBOLD, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION

      Appellant, Harvey Floyd Hodo, an inmate proceeding pro se, perfected appeal

from two trial court orders, dated March 23, 2010, in each referenced cause, which,

pursuant to section 501.014(e) of the Texas Government Code, authorized the Texas

Department of Criminal Justice, Institutional Division, to withhold from Hodo’s inmate

trust account the following amounts to pay for costs associated with his criminal

convictions: (1) $1,586.50 in cause number 18700-A; and (2) $486.50 in cause number

18765-A.   Hodo filed pro se notices of appeal on April 6, 2010, challenging the

withdrawal orders. On June 17, 2010, this Court abated the appeals for 180 days to
allow Hodo time to take such action as is necessary to (1) obtain the necessary

documentation of the underlying court orders; (2) compare the underlying court order to

the withdrawal orders; (3) file appropriate motions to modify, correct, or rescind the

withdrawal orders; (4) present those motions to the trial court; (5) schedule any

necessary hearing; and (6) obtain from the trial court final appealable orders addressing

those motions. See TEX. R. APP. P. 27.2; see also Iacono v. Lyons, 6 S.W.3d 715

(Tex.App.--Houston [1st Dist.] 1999, no pet.) (finding appeal prematurely filed and

abating and remanding to permit the jurisdictional defect to be cured).


       On January 10, 2011, this Court received a supplemental clerk’s record in these

appeals that includes a November 12, 2010 Order on Defendant’s Motion to Rescind

the Withdrawal Notification Orders, which modified the March 23, 2010 withdrawal

orders to omit the assessment of attorney’s fees and “Juvenile Crime and Delinq. Fee.”

As a result of these modifications, the trial court recalculated the costs associated with

Hodo’s criminal convictions to be $1,286.00 in cause number 18700-A; and $286.00 in

cause number 18765-A. The trial court further entered Amended Orders to Withdraw

Funds reflecting the modifications.


       These appeals were reinstated on January 10, 2011. On January 11, 2011,

Hodo was notified that, by order of this Court, his appellate brief was due to be filed on

or before February 10, 2011. Hodo did not file his brief nor request an extension of time

to file his brief by this date. Consequently, by letter dated February 18, 2011, the Clerk

of this Court notified Hodo that his brief was past due and that failure to file his brief with

this Court on or before February 28, 2011, could result in dismissal of his appeal

                                              2
pursuant to Rule 38.8(a) of the Texas Rules of Appellate Procedure. Hodo has neither

filed his brief nor responded to this Court’s February 18, 2011 correspondence.


       Accordingly, we now dismiss this appeal for want of prosecution and failure to

comply with a notice from the Clerk of this Court requiring a response or other action in

a specified time. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                        Mackey K. Hancock
                                                             Justice




                                             3